Case 2:20-cv-00435-CBM-PJW Document 47-1 Filed 02/03/21 Page 1 of 6 Page ID #:448



 1 David Halberstadter (SBN 107033)
   david.halberstadter@katten.com
 2 Joanna M. Hill (SBN 301515)
   joanna.hill@katten.com
 3 Shelby A. Palmer (SBN 329450)
   shelby.palmer@katten.com
 4 KATTEN MUCHIN ROSENMAN LLP
   2029 Century Park East, Suite 2600
 5 Los Angeles, CA 90067-3012
   Telephone: 310.788.4400
 6 Facsimile: 310.788.4471
 7 Attorneys for Defendant
   ViacomCBS Inc.
 8
 9
                       UNITED STATES DISTRICT COURT
10
                      CENTRAL DISTRICT OF CALIFORNIA
11
                                 WESTERN DIVISION
12
13 CANDESHA WASHINGTON,                   ) Case No. 2:20-cv-00435
                                          )
14                   Plaintiff            ) DEFENDANT’S REQUEST FOR
                                          ) JUDICIAL NOTICE
15           v.                           )
                                          ) [Fed. R. Civ. Proc. 201]
16 VIACOMCBS, INC.; AND DOES 1            )
   THROUGH 50,                            ) [Hon. Consuelo B. Marshall]
17                                        )
                Defendants.               ) [Defendant’s Motion to Dismiss Amended
18                                        ) Complaint; Declaration of Shelby A.
                                          ) Palmer; and [Proposed] Order filed
19                                        ) concurrently herewith]
                                          )
20                                        ) Date: March 9, 2021
                                          ) Time: 10:00 A.M.
21                                        ) Place: Room 8B
                                          )
22                                        )
                                          )
23                                        )
                                          )
24
25
26
27
28


     147622661
Case 2:20-cv-00435-CBM-PJW Document 47-1 Filed 02/03/21 Page 2 of 6 Page ID #:449



 1           Pursuant to Rule 201(b) of the Federal Rules of Evidence, defendant
 2 ViacomCBS Inc. (“Defendant”) hereby respectfully requests that the Court take judicial
 3 notice of the following creative works and facts, based on the following evidence
 4 submitted in support of judicial notice and the legal authorities set forth below.
 5 I.        WORKS AND FACTS SUBJECT TO JUDICIAL NOTICE
 6           As set forth in Defendant’s concurrently-filed Motion to Dismiss Amended
 7 Complaint (“Motion”), a comparison of the works at issue compels the conclusion that
 8 plaintiff Candesha Washington’s (“Plaintiff”) copyright infringement claim should be
 9 dismissed because, as a matter of law, no protectable copyright interest in Plaintiff’s
10 work has been infringed by the episode of the television series Bull identified in
11 Plaintiff’s Amended Complaint (the “Bull Episode”).
12           First, Defendant requests that the Court take judicial notice of the contents of the
13 following works alleged in the Amended Complaint:
14               1. The certified Copy of Deposit, on file with the U.S. Copyright Office
15                  under registration number PAu 3-985-289, consisting of Plaintiff’s
16                  registered pilot episode for a proposed television series entitled
17                  #SquadGoals (the “Pilot”) and an accompanying “treatment” of the Pilot
18                  (the “Treatment”). The certified Copy of Deposit is attached to the
19                  Declaration of Joanna M. Hill that was filed previously in support of
20                  Defendant’s motion to dismiss Plaintiff’s original Complaint (“Hill
21                  Declaration”), as Exhibit A. It is in the Court’s record at Dkt. #15-1, pp.
22                  5-70.
23               2. The Bull Episode, which is identified in the Hill Declaration as Exhibit B.
24                  The Bull Episode was separately lodged with the Court in support of
25                  Defendant’s motion to dismiss Plaintiff’s original Complaint and is in the
26                  Court’s record at Dkt. #17.1
27
   1
          In the interests of transparency, in its Order granting Defendant’s motion to
28 dismiss Plaintiff’s original Complaint, this Court denied Defendant’s request for
   judicial notice of the Pilot on the grounds that the Complaint alleged infringement only
                                           2
     147622661
Case 2:20-cv-00435-CBM-PJW Document 47-1 Filed 02/03/21 Page 3 of 6 Page ID #:450



 1           Second, Defendant requests that the Court take judicial notice of the following
 2 facts, which are not subject to reasonable dispute:
 3               1. According to U.S. Census Bureau data from 2010, “Williams” is the third
 4                    most common surname in the United States, and as of 2010, 47.7 percent
 5                    of people in the United States with the surname “Williams” identify as
 6                    African-American.
 7               2. According to U.S. Census Bureau data from 2010, “Williamson” is the
 8                    267th most common surname in the United States, and as of 2010, 17.4
 9                    percent of people in the United States with the surname “Williamson”
10                    identify as African-American. The documents supporting Fact Nos. 1 and
11                    2 are attached to the Hill Declaration that was filed in support of
12                    Defendant’s motion to dismiss the original Complaint as Exhibit C. They
13                    are in the Court’s record at Dkt. #15-1, pp. 73-79.2
14           Third, Defendant requests that the Court take judicial notice of the following
15 motion picture and television credits relating to the allegations of the Amended
16 Complaint, which also are not subject to reasonable dispute:
17               3. Dan Lerner, who is the credited director of the Bull Episode, is also
18                    credited as the director of a single episode of Friday Night Lights in 2006.
19                    The documents supporting Fact No. 3 are compiled and attached to the
20                    accompanying Declaration of Shelby A. Palmer (“Palmer Declaration”)
21                    as Exhibits A and B.
22               4.   Paul Attanasio, who is credited as one of the co-creators of the Bull
23                    series, was hired by Universal Pictures in 2004 to adapt John Steinbeck's
24 with respect to the Treatment; and denied Defendant’s request for judicial notice as to
   the Treatment and the Bull Episode as moot, on the grounds that both the Bull Episode
25 and the Treatment are incorporated by reference into the Complaint. [Dkt. #25, p. 4.]
   However, in a subsequent, unrelated lawsuit, this Court granted a similar request for
26 judicial notice made by a defendant. See Irish Rover Entertainment, LLC v. Sims, Case
   No. 20-cv-6293 at Dkt. #40, p. 3, n. 1. Defendant therefore renews this request for
27 judicial notice in connection with the Motion.
     2
28       In its Order granting Defendant’s motion to dismiss Plaintiff’s original
     Complaint, this Court granted judicial notice as to these facts. [Dkt. #25, p. 4.]
                                              3
     147622661
Case 2:20-cv-00435-CBM-PJW Document 47-1 Filed 02/03/21 Page 4 of 6 Page ID #:451



 1                    classic novel East of Eden for a remake that Ron Howard was going to
 2                    direct with Brian Grazer producing. The documents supporting Fact No.
 3                    4 are compiled and attached to the accompanying Palmer Declaration as
 4                    Exhibit C.
 5               5. Shima Azarafza is not credited as having performed any services in
 6                    connection with the Bull television series in general or the Bull Episode in
 7                    particular.   The documents supporting Fact No. 5 are compiled and
 8                    attached to the accompanying Palmer Declaration as Exhibits D, E and F.
 9               6.   Olivia Hass is not credited as having performed any services in
10                    connection with the Bull television series in general or the Bull Episode in
11                    particular.   The documents supporting Fact No. 6 are compiled and
12                    attached to the accompanying Palmer Declaration as Exhibits D, E and
13                    G.3
14 II.       JUDICIAL NOTICE MAY BE TAKEN OF WORKS THAT ARE
15           ALLEGED IN THE COMPLAINT.
16           Under the “incorporation by reference” doctrine, courts frequently take judicial
17 notice of “documents whose contents are alleged in a complaint . . . but which are not
18 physically attached to the pleading.” In re Stac Elecs. Sec. Litig., 89 F.3d 1399, 1405,
19 n. 4 (9th Cir. 1996) (quoting Fecht v. The Price Co., 70 F.3d 1078, 1080 n. 1 (9th
20 Cir.1995)). Courts properly may consider matters that are subject to judicial notice on
21 a motion to dismiss. Thomas v. Walt Disney Co., 337 F. App’x 694, 695 (9th Cir.
22 2009); Newt v. Twentieth Century Fox Film Corp., No. 15-02778, 2016 WL 4059691,
23 at *2-3 (C.D. Cal. July 27, 2016); Gadh v. Spiegel, No. 14-855, 2014 WL 1778950, at
24 *3 n. 2 (C.D. Cal. Apr. 2, 2014).
25           Plaintiff alleges that the Bull Episode infringes on her copyrighted works, which
26
     3
27       Additionally, the Bull Episode was separately lodged with the Court in support of
   Defendant’s motion to dismiss Plaintiff’s original Complaint and is in the Court’s
28 record at Dkt. #17. Shima Azarafza and Olivia Hass are not identified in the credits for
   the Bull Episode, which begin at the 42:12 mark.
                                              4
     147622661
Case 2:20-cv-00435-CBM-PJW Document 47-1 Filed 02/03/21 Page 5 of 6 Page ID #:452



 1 comprise both the Pilot and the Treatment. See Amended Complaint, p. 1. Courts in
 2 this district routinely take judicial notice of such creative materials when ruling on a
 3 motion to dismiss. See, e.g., Thomas, 337 F. App’x at 695 (district court properly took
 4 judicial notice of plaintiff’s written work and defendants’ animated movie in granting
 5 motion to dismiss); Campbell v. Walt Disney Co., 718 F. Supp. 2d 1108, 1111, n. 3
 6 (N.D. Cal. 2010) (district court took judicial notice of plaintiffs’ screenplay and the
 7 allegedly infringing film because the contents of each were alleged in the complaint);
 8 Newt, 2016 WL 4059691, at *2-3 (district court took judicial notice of DVDs
 9 comprising the first season of the television series Empire, plaintiff’s screenplay and
10 plaintiff’s documentary film); Gadh, 2014 WL 1778950, at *3 n. 2 (district court took
11 judicial notice of plaintiffs’ script and allegedly infringing motion picture). Given that
12 Plaintiff’s Complaint is based on the Pilot, Treatment and the Bull Episode and all three
13 works are alleged therein, each of these works is properly subject to judicial notice.
14 III.      WHEN      PROVIDED        WITH       THE     NECESSARY          INFORMATION,
15           FEDERAL COURTS MUST TAKE JUDICIAL NOTICE OF FACTS
16           THAT ARE NOT SUBJECT TO REASONABLE DISPUTE.
17           Rule 201(b) of the Federal Rules of Evidence permits courts, upon the request of
18 a party at any stage of litigation, to take judicial notice of facts that are either “generally
19 known within the trial court’s territorial jurisdiction” or that are “not subject to
20 reasonable dispute because [they] . . . can be accurately and readily determined from
21 sources whose accuracy cannot reasonably by questioned.” Further, a court “must take
22 judicial notice if a party requests it and the court is supplied with the necessary
23 information.” Fed. R. Evid. 201(c) (emphasis added).
24           The contents of public records, like census data, are appropriate subject matter
25 for judicial notice. See Marcus v. ABC Signature Studios, Inc., 279 F. Supp. 3d 1056,
26 1063 (C.D. Cal. 2017) (in connection with a copyright infringement claim, the district
27 court took judicial notice of United States Census Bureau data identifying the top
28 fifteen most popular last names); United States v. Esquivel, 88 F.3d 722, 727 (9th Cir.

                                             5
     147622661
Case 2:20-cv-00435-CBM-PJW Document 47-1 Filed 02/03/21 Page 6 of 6 Page ID #:453



 1 1996) (district court properly took judicial notice of 1990 census data showing the
 2 number of Latinos eligible for jury service).4 Accordingly, this Court should and must
 3 take judicial notice of Fact Nos. 1 and 2.
 4           Courts likewise may take judicial notice of motion picture and television screen
 5 credits, as they also are not subject to reasonable dispute. Heger v. Kiki Tree Pictures
 6 Inc., CV 17-03810, 2017 WL 5714517 at *4 (C.D. Cal. 2017) (using lodged DVD to
 7 take judicial notice of the fact that certain individuals were and were not included in a
 8 film’s screen credits). Additionally, courts may take judicial notice of facts confirmed
 9 by descriptions on the IMDb website. See Klein v. Leis, No. 1:06-CV-164, 2006 WL
10 1489686, at *1 (S.D. Ohio May 30, 2006) (taking judicial notice “of the fact that the
11 theatrical film Silence of the Lambs (Orion Pictures, 1991) featured a serial murderer
12 character named Hannibal Lector (or Lecter),” as evidenced by the IMDb page), aff’d,
13 548 F.3d 425 (6th Cir. 2008). Accordingly, this Court should take judicial notice of
14 Fact Nos. 3 through 6.
15
16           Defendant respectfully requests that the Court grant its Request for Judicial
17 Notice in its entirety.
18 Dated: February 3, 2021                   KATTEN MUCHIN ROSENMAN LLP
19
20                                           By: /s/ Shelby A. Palmer
                                                  Shelby A. Palmer
21                                           Attorneys for Defendant
                                             ViacomCBS Inc.
22
23
24
25
     4
26        Courts in other districts similarly have held that it is proper to take judicial notice
   of census data. See, e.g. Hollinger v. Home State Mut. Ins. Co., 654 F.3d 564, 571-72
27 (5th Cir. 2011) (district court properly took judicial notice of census statistics showing
   the relocation rate of Texas citizens); American Civil Rights Union v. Martinez-Rivera,
28 166 F. Supp. 3d 779, 790-91 (W.D. Tex. 2015) (district court properly took judicial
   notice of census data showing the number of citizens eligible to vote).
                                            6
     147622661
